DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2021 has been entered.
Response to Amendment
3.         Receipt of Applicant’s Amendment filed on 07/19/2021 is acknowledged.  The amendment includes the amending of claims 1, 8, and 15.
Claim Rejections - 35 USC § 112
4.	The rejections raised in the Office Action mailed on 09/03/2021 have been overcome by applicant’s amendments received on 12/03/2021.
Allowable Subject Matter
5.	Claims 1-21 are allowed.
Reasons for Allowance
6.	The following is an examiner’s statement for reasons for allowance:
Prior art fails to teach a combination of identifying a plurality of events referenced in a corpus, wherein each of the plurality of events is associated with an entity, calculating a score for each of the plurality of events based on a number of references to the respective event within the corpus and information associated with a user, wherein calculating the score includes assigning a weight to a source reporting the respective event within the corpus based on an identified number of times the source is cited by alternative sources to determine an accuracy of the source, wherein the score is calculated by summing, over all sources contributing to the number of references to the respective event, the weight of the source as a function of the number of references to the respective event by the source, and wherein those sources having a higher assigned weight contribute to the calculation of a higher score when calculating the score than those sources having a lower assigned weight notwithstanding whether those sources having the lower assigned weight include a higher number of the number of references to the respective event than those sources having the higher assigned weight, determining an event time for each of the plurality of events based on information associated with at least one reference to the respective event within the corpus, and generating a timeline for at least some of the plurality of events based on said calculated scores of the plurality of events and said determined event time for each of the plurality of events, as recited in independent claims 1, 8, and 15.
Specifically, although the prior art (See Devarakonda, Chakerian, Myslinski, and Torky) clearly teaches the general concept of generating timelines via the use of source credibility and event scores, the detailed claim language directed towards the defining of the event score being based off of summed source weights as a function of the number of references by those sources is not found in the prior art, in conjunction with the rest of the limitations of the parent claims. 
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record. The dependent claims 2-7, 9-14, and 
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 2014/0129559 issued to Estes et al. on 08 May 2014.  The subject matter disclosed therein is pertinent to that of claims 1-21 (e.g., methods to generate a timeline of events).
U.S. PGPUB 2019/0102614 issued to Winder et al. on 04 April 2019.  The subject matter disclosed therein is pertinent to that of claims 1-21 (e.g., methods to generate a timeline of events).
U.S. PGPUB 2015/0186532 issued to Agarwal et al. on 02 July 2015.  The subject matter disclosed therein is pertinent to that of claims 1-21 (e.g., methods to generate a timeline of events).
U.S. Patent 8,356,248 issued to Killalea on 01 January 2015.  The subject matter disclosed therein is pertinent to that of claims 1-21 (e.g., methods to generate a timeline of events).
U.S. Patent 9,369,536 issued to Holtzclaw et al. on 14 June 2016.  The subject matter disclosed therein is pertinent to that of claims 1-21 (e.g., methods to generate a timeline of events).
U.S. Patent 8,849,809 issued to Seshadri on 30 September 2014.  The subject matter disclosed therein is pertinent to that of claims 1-21 (e.g., methods to generate a timeline of events).
Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Mahesh Dwivedi
Primary Examiner
Art Unit 2168

December 19, 2021
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168